NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUN 20 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GERMAN RUVALCABA-ROSALES,                        No. 12-71405

              Petitioner,                        Agency No. A098-854-061

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 6, 2014
                               Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN, Senior
District Judge.**


       German Ruvalcaba-Rosales appeals the Board of Immigration Appeals’

(BIA) decision affirming the Immigration Judge’s (IJ) denial of withholding of

removal and protection under the Convention Against Torture (CAT). We review

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
the BIA’s factual findings for substantial evidence, Regalado-Escobar v. Holder,

717 F.3d 724, 726-27 (9th Cir. 2013), and we have jurisdiction under 8 U.S.C.

§ 1252(a)(1). We deny the petition with respect to Ruvalcaba’s withholding of

removal claim and remand his CAT claim for further review.

       The evidence presented by Ruvalcaba is not sufficient to compel the

conclusion that his political opinion was a central reason for the mistreatment he

suffered in Mexico. Ruvalcaba was beaten after he returned to the property that

had previously been confiscated by the Party of the Democratic Revolution (PRD)

Committee and that “was still undergoing some kind of legal process.” Significant

to the BIA was the fact that the PRD Committee took the land of 25 other

landowners at the same time, yet Ruvalcaba failed to present any evidence

regarding the political affiliation of these other landowners. Substantial evidence

supports the BIA’s determination that Ruvalcaba was threatened and beaten as a

result of a land dispute between his father and the government, and not because of

his political opinion.

      Further, the record does not compel a finding that it is “more likely than not”

that Ruvalcaba would be persecuted if he is returned to Mexico. The BIA noted

the amount of time that had elapsed since Ruvalcaba’s mistreatment and took



                                         -2-
administrative notice of the fact that since his mistreatment, Ruvalcaba’s political

party, National Action Party (PAN), had, at least temporarily, assumed power. As

such, substantial evidence supports the BIA’s conclusion that Ruvalcaba did not

show that it was more likely than not that he would be persecuted upon his return

to Mexico, and the petition for review as to the withholding of removal claim is

denied.

      Finally, both the IJ and the BIA failed to consider evidence of country

conditions, specifically the country reports, when they determined that Ruvalcaba

was ineligible for CAT relief. Because “failure . . . to consider evidence of country

conditions constitutes reversible error,” we grant the petition for review as to

Ruvalcaba’s application for CAT relief and remand to the BIA with instructions to

reconsider Ruvalcaba’s CAT claim in light of the country conditions in Mexico

and state its conclusions in the record. Aguilar-Ramos v. Holder, 594 F.3d 701,

705 (9th Cir. 2010).

      PETITION GRANTED IN PART, DENIED IN PART, AND

REMANDED.




                                         -3-